DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-19 and 21 are currently pending. Claim 20 is canceled. Claim 21 is newly provided. Claims 1, 4, 6, 10, 12 – 15, 17-19 are currently amended. The amendments to the claims have overcome the rejections to claims 1-5 and they are withdrawn (see allowable subject matter below.) Claims 7, 8, 10 and 21 are objected to for the reasons seen below. Claims 6, 9, 11-19 are rejected as seen below. The amendments to the claims have obviated the previous rejections and required additional search and consideration and application of new primary reference No (see below) in combination with secondary teaching reference Senner as previously applied. Considering that the remarks in light of the amendments as applied to Homann were considered persuasive, those rejections are withdrawn in light of No, and considering that applicants remarks do not address No, they are considered moot. This action must be made Final. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by No (US 10072764); 

Claim(s) 6, 9, 11-16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over No as applied to claim 17 above and further in view of  Senner (US 6303031);

No discloses in claim 17:  (see at least annotated figure 1 below)

    PNG
    media_image1.png
    903
    572
    media_image1.png
    Greyscale

A valve assembly (figure 1 and 2) comprising: a valve (solenoid and valve arrangement 100) configured to control fluid flow between fluid conduits (in ); a solenoid (120) disposed on the valve and configured to operate the valve to control fluid flow through fluid conduits; and a plate (150) secured (via 130) to a top of the valve and defining first and second apertures (2002a,b), a bracket (bracket 123) having first and second side members (2004a,b) having first and second protrusions (2006a,b), respectively, extending downward therefrom, wherein the first and second protrusions are disposed within the first and second apertures to position the first and second side members relative to the plate and position the solenoid relative to the valve (holding the parts in alignment), a crossmember (2008) secured (integrally) to tops of the first and second side members such that the first and second side members and the crossmember form a U-shape having an open end (that is closed when secured to 130), wherein each of the side members are secured to the plate (integrally) such that the solenoid is sandwiched between the first and second side members and such that the solenoid is sandwiched between the plate and the crossmember (as shown), and a second plate (at 2014) extending from the crossmember and away from the open end; and an electrical connector (2010) electrically connected to the solenoid and secured to the second plate (as shown as the prongs extend therefrom.) 

No discloses in claim 6:  [A] system (figure 1 and 2, that includes the use of a valve with a refrigerator Col 3 ln 40-41) having, a fluid circuit (through the valve body 110), and a valve assembly (100) configured to control flow through the fluid circuit, the valve assembly having, a valve (in 110), at least one actuator (solenoid actuators 120) disposed on the valve, and a framework (123/150/130) configured to secure the at least one actuator to the valve, the framework having, a plate (150) secured (via 130) to a top of the valve and defining first and second apertures (2002a,b), first and second upright members (2004a,b)  (i) disposed on opposing sides of the at least one actuator, respectively, and (ii) having first and second protrusions (2006a,b), respectively, extending downward therefrom, wherein the first and second protrusions are disposed within the first and second apertures to (a) position the first and second upright members relative to the plate and (b) position the at least one actuator relative to the valve (holding the parts in alignment), a crossmember (2008) spanning and secured (integrally) to opposing top ends of the first and second upright members relative to the plate  such that the plate, first upright member, the second upright member, and the crossmember form a closed loop (i.e. the frame is securely closed around the valve) around the at least one actuator, and an electrical connector (at 2010) electrically connected to the at least one actuator and secured (at 2012) to the crossmember on an opposing side of the crossmember relative to the at least one actuator (where 2012 secures the to the top of the crossmember 2008); No discloses using the solenoid valve with a refrigerator as discussed above, but No does not disclose, using the solenoid valve system inside a refrigerator appliance to control water, although Senner teaches: using dual solenoid valves to control water flow inside a refrigerator (solenoid valves 76, water control, electrical connectors, Col 3 ln 48-56, for the purpose of providing for example, electrically remote fluid flow control inside a refrigerator.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Senner, the valve system of No, where the No solenoid valve system can be arranged as taught in Senner along with another solenoid valve and within a refrigerator using the at least two solenoid valves to control the water flow inside a refrigerator as taught in Senner, all for the purpose of providing for example, electrically remote fluid flow control inside a refrigerator, thus providing for efficient fluid delivery. 

No/Senner discloses (as modified for the reasons discussed above) in claim 9:  The refrigerator appliance of claim 6, wherein the at least one actuator comprises two or more actuators (two solenoid valves, as modified for the reasons discussed above to operate the refrigerator fluid system.)

No/Senner discloses (as modified for the reasons discussed above) in claim 11:  The refrigerator appliance of claim 6, wherein the crossmember defines a first set of orifices (the orifice for the tube), the first and second upright members define a second set of orifices (the gaps at 123’), and the at least one actuator defines a third set of orifices (of the body), and wherein each fastener of a plurality of fasteners (i.e. the tube portion radially fastens to the cross member, the gaps transversely fasten to the plate protrusions 170, and the body tubes fasten to the conduit connection via threaded fastening engagement) engages one orifice of the first set of orifices, one orifice of the second set of orifices, and one orifice of the third set of orifices to secure the at least one actuator to the valve.

No/Senner discloses (as modified for the reasons discussed above) in claim 12:  The refrigerator appliance of claim 6, wherein  the framework includes a second plate (at 2014) extending from the crossmember (laterally distal from and longitudinally up and away from) and away from the valve, wherein the second plate is substantially perpendicular to the crossmember (i.e. orthogonally so.) 

No/Senner discloses (as modified for the reasons discussed above) in claim 13:  The refrigerator appliance of claim 12, wherein the electrical connector (2010) is secured to the crossmember via the second plate (as shown.) 

No/Senner discloses (as modified for the reasons discussed above) in claim 14:  The refrigerator appliance of claim 13, the second plate defines an orifice (openings through which the electrical plug prongs extend), and wherein the electrical connector engages the second plate within the orifice to secure the electrical connector to the second plate (as shown).

No/Senner discloses (as modified for the reasons discussed above) in claim 15:  The refrigerator appliance of claim 14, wherein the electrical connector includes at least one clip (at 1012) but No does not disclose, although Senner teaches: a clip (i.e. resilient finger at 284 best seen in figure 11) to engage the second plate proximate the orifice to secure the electrical connector to the second plate (via a flexible securable snap connection for the purpose of easy assembly of parts, Col 7 ln 53-60, via flexible securable snap connection for the purpose of easy assembly of parts.) 
It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Senner for the electrical connector of No, a flexible resilient finger clip configured to engage the plate of No/Senner proximate the orifice to secure the electrical connector to the plate as taught in Senner via a flexible securable snap connection for the purpose of for example, easy assembly of parts. 

No/Senner discloses (as modified for the reasons discussed above) in claim 16:  The refrigerator appliance of claim 6, wherein the at least one actuator comprises at least one solenoid as shown.) 

No/Senner discloses (as modified for the reasons discussed above) in claim 18:  The valve assembly of claim 17, wherein the second plate defines an orifice (opening that the prongs of No must extend through), and wherein the electrical connector (2010) engages the second plate within the orifice to secure the electrical connector to the second plate. If it could be persuasively argued at some future unforeseen date that No does not explicitly disclose, Senner teaches: the electrical connector removably attachable to the second plate via the orifice (269 figure 11 extends from the second plate 254 and is removably attachable to the second plate via the orifice 265 figure 10 of the second plate, for the purpose of providing for example, a replaceable secure power connection switch. 
It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to arrange the electrical connector of No as taught in Senner, into an orifice/hole of the second plate of No/Senner as modified for the reasons discussed above, for the purpose of providing for example, a replaceable secure power connection switch. 

No/Senner discloses (as modified for the reasons discussed above) in claim 19. The valve assembly of claim 18, wherein the electrical connector includes at least one clip (resilient finger 278 of Senner, Col 7 ln 53-60) configured to engage the second plate proximate the orifice to secure the electrical connector to the second plate (via a flexible securable snap connection for the purpose of easy assembly of parts.) 
It would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Senner for the electrical connector of No, a flexible resilient finger clip configured to engage the plate of No/Senner proximate the orifice to secure the electrical connector to the plate as taught in Senner via a flexible securable snap connection for the purpose of for example, easy assembly of parts.


Allowable Subject Matter
Claims 1-5 are allowable. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 1 the following: “and a printed circuit board electrically connected to the at least one solenoid and secured to opposing top ends of the first and second support members relative to the plate such that the at least one solenoid is sandwiched between the plate and the printed circuit board” in combination with the other limitations set forth in the independent claim; 
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 depends from claim 7. 
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious for dependent claims 10 and 21 the following: “crossmember defines first and second slots and the first and second side members include first and second tabs, respectively, wherein the first and second tabs each include an upward extending post and wings extending laterally outward from the respective post, and wherein the posts extend through the first and second slots and the wings engage a top surface of the crossmember to secure the first and second side members to the crossmember” in combination with the other limitations set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753